DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered. Claims 1-20 remain pending. 
 Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US Publication No. 2021/0075943) in view of Wang (US Publication No. 2021/0006697) and Kodama (US Publication No. 2011/0232938).
Regarding claim 1, Zhou discloses an integrated module (camera mechanism 2), comprising: a module housing (housing 7) having a transmission hole (hole 721), wherein the module housing (7) is detachably connectable (Paragraph [0048], through connecting member 6) to a main body (device casing 1), the main body (1) comprising a display (Paragraph [0039], device body including a display panel) and a motherboard (main board 30 of device casing 1); an audio input component (microphone 23) located in the module housing (7); and an integrated component (comprised of camera 22 and voice recognition device 28) located in the module housing (7), the integrated component (22 and 28) comprising multiple functional devices of different types (22 being a camera and 28 being a voice recognition device); wherein the transmission hole (721) is provided for a transmission line (wire 25), which enables an establishment of an electrical connection between at least one of the audio input component (23) or the integrated component (22 and 28) and the main body (1) (Paragraphs [0058] and [0067], 25 connecting circuit board 24 of 7 to main board 30 of 1, where 22, 23 and 28 are connected to the circuit board 24); the audio input component (23) comprises a pickup (face of microphone 23 shown in Figure 6; see also Paragraph [0056]); and the motherboard (30) of the main body (1) is connected (through 24 and 25) to the pickup (face of microphone 23 shown in Figure 6) through a flexible connecting wire (25). 
Although Zhou suggests the audio input component comprises a plurality of pickups along a line with fixed spacing in between (Figure 6, microphone 23 and microphone behind microphone hole 26), Zhou does not explicitly state where the audio input component comprises a plurality of pickups along a line with fixed spacing in between; or where the motherboard is connected to the plurality of pickups through a Flexible Flat Cable (FFC) with a shielding function.
However, Wang teaches an audio component (Figure 1, comprised of first and second audio pickups 161 and 162) comprised of a plurality of pickups (first audio pick up 161 and second audio pickup 162) along a line with fixed spacing in between (see Figures 1-2A) and wherein a motherboard (Figure 4, processor 19) is connected (through circuit board 11 and FFC of connector 17) to the plurality of pickups (161 and 162) through a Flexible Flat Cable (FFC) (Paragraph [0027], “the processor 19 is electrically connected to the upper side 111 of the circuit board 11 via a signal cable (such as signal flexible flat cable)”). 
Kodama teaches a Flexible Flat Cable (FFC) (Figure 1, flexible flat cable 1) with a shielding function (shielding layer 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the plurality of pickups of Wang to the circuit board of Zhou. Doing so would have increased the quality of the audio input signal by provided an additional pickup for which to collect the audio signals.
It would have also been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have subsisted the flexible wire of Zhou with the FFC of Wang according to known methods to yield the predictable result of providing an electrical connection between the circuit board of an integrated module and the motherboard of a display device, and to have combined the shielding layer to the FCC as taught in Kodama. Combining the shielding layer would have provided an insulating layer to protect the internal conducting materials of the FFC (see column 4, lines 18-56 in Kodama).   
Regarding claim 11, Zhou discloses display equipment, comprising: a main body (device casing 1) comprising a display (Paragraph [0039], device body including a display panel) and a motherboard (main board 30 of device 1); and an integrated module (camera mechanism 2), the integrated module (2) comprising: a module housing (housing 7) having a transmission hole (hole 721), wherein the module housing (7) is detachably connectable (Paragraph [0048], through connecting member 6) to the main body (1); an audio input component (microphone 23) located in the module housing (7); and an integrated component (comprised of camera 22 and voice recognition device 28) located in the module housing (7), the integrated component (comprised of camera 22 and voice recognition device 28) comprising multiple functional devices of different types (22 being a camera and 28 being a voice recognition device); wherein the transmission hole (721) is provided for a transmission line (cable 25), which enables establishment of an electrical connection (through connection with circuit board 24) between at least one of the audio input component (23) or the integrated component (comprised of 22 and 28) and the main body (1) (Paragraphs [0058] and [0067], wire 25 connecting circuit board 24 of 7 to main board 30 of 1, where 22, 23 and 28 are connected to the circuit board 24); the audio input component (23) comprises a pickup (face of microphone 23 shown in Figure 6; see also Paragraph [0056]); and the motherboard (30) of the main body (1) is connected (through 24 and 25) to the pickups (face of microphone 23 shown in Figure 6) through a flexible connecting wire (25).
Although Zhou suggests the audio input component comprises a plurality of pickups along a line with fixed spacing in between (Figure 6, microphone 23 and microphone behind microphone hole 26), Zhou does not explicitly state where the audio input component comprises a plurality of pickups along a line with fixed spacing in between; or where the motherboard is connected to the plurality of pickups through a Flexible Flat Cable (FFC) with a shielding function.
However, Wang teaches an audio component (Figure 1, comprised of first and second audio pickups 161 and 162) comprised of a plurality of pickups (first audio pick up 161 and second audio pickup 162) along a line with fixed spacing in between (see Figures 1-2A) and wherein a motherboard (Figure 4, processor 19) is connected (through circuit board 11 and FFC of connector 17) to the plurality of pickups (161 and 162) through a Flexible Flat Cable (FFC) (Paragraph [0027], “the processor 19 is electrically connected to the upper side 111 of the circuit board 11 via a signal cable (such as signal flexible flat cable)”). 
Kodama teaches a Flexible Flat Cable (FFC) (Figure 1, flexible flat cable 1) with a shielding function (shielding layer 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the plurality of pickups of Wang to the circuit board of Zhou. Doing so would have increased the quality of the audio input signal by provided an additional pickup for which to collect the audio signals.
It would have also been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have subsisted the flexible wire of Zhou with the FFC of Wang according to known methods to yield the predictable result of providing an electrical connection between the circuit board of an integrated module and a motherboard of a display device, and to have combined the shielding layer to the FCC as taught in Kodama. Combining the shielding layer would have provided an insulating layer to protect the internal conducting materials (see column 4, lines 18-56 in Kodama).
Regarding claim 12, Zhou in view of Wang and Kodama teaches the display equipment of claim 11, and further teaches (in Zhou) wherein: the motherboard (main board 30) and the display (display panel of 1) are located inside an equipment housing (Figure 1, comprised of front shell 11 and rear shell 12); and the transmission line (25 as modified by Kodama) of the integrated module (7) is connected to the motherboard (30) (see Paragraphs [0058], [0067], and Figure 6).
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US Publication No. 2021/0075943) in view of Wang (US Publication No. 2021/0006697), Kodama (US Publication No. 2011/0232938), Peng (US Patent No. 10694621) and Malloy (US Patent No. 5900907). 
Regarding claim 2, Zhou in view of Wang and Kodama teaches the integrated module of claim 1, wherein: the transmission hole (721 in Zhou) is located on a first housing (lower hosing 72 in Zhou) of the module housing (7 in Zhou); the audio input component (multiple microphones 23 of Zhou as taught in Wang) is mounted on a circuit board (circuit board 24) and faces a second housing (second end portion 74 in Zhou) of the module housing (7 in Zhou), the second housing (74 in Zhou) being adjacent to the first housing (72 in Zhou); and the integrated component (comprised of camera 22 and voice recognition device 28) is mounted on the circuit board (24 in Zhou) and faces the second housing (74 in Zhou) of the module housing (7).
Zhou in view of Wang and Kodama does not teach wherein the audio input component is mounted on a first circuit board and the integrated component is mounted on a second circuit board and faces a third housing of the module housing, the third housing being adjacent to the second housing.
However, Peng teaches wherein an audio input component (audio components 230/240) is mounted on a first circuit board (comprised of flexible board parts 212/213) and an integrated component (comprised of image capturing component 220 and third audio component 250) is mounted on a second circuit board (hard board part 210).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the circuit board of Zhou in view of Wang and Kodama to be comprised of a first a second circuit board as taught in Peng. Doing so would have enhanced space utilization of the integrated module by allowing the integrated modules and audio components to be mounted on different surfaces of the housing (see column 5, lines 59-67 and column 6, lines 1-6)
While Zhou in view of Wang, Kodama, and Peng do not teach wherein the integrated component faces a third housing of the module housing, Malloy teaches an integrated module (Figure 1, video conference unit 14) wherein an audio component (Figure 1, microphones 32) faces a second housing (front portion 18), and an integrated module (cameras 46) facing a third housing (upper surface 22)
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the audio components and integrated module of Zhou in view of Wang, Kodama, and Peng to the argument taught in Malloy. Doing so would have provided a wider view range for the video camera by allowing the video camera to optionally rotate (see column 4, lines 6-10 in Malloy). 
Regarding claim 13, Zhou in view of Wang and Kodama teaches the display equipment of claim 11, wherein: the transmission hole (721 in Zhou) is located on a first housing (lower hosing 72 in Zhou) of the module housing (7 in Zhou); the audio input component (multiple microphones 23 of Zhou as taught in Wang) is mounted on a circuit board (circuit board 24) and faces a second housing (second end portion 74 in Zhou) of the module housing (7 in Zhou), the second housing (74 in Zhou) being adjacent to the first housing (72 in Zhou); and the integrated component (comprised of camera 22 and voice recognition device 28) is mounted on the circuit board (24 in Zhou) and faces the second housing (74 in Zhou) of the module housing (7).
Zhou in view of Wang and Kodama does not teach wherein the audio input component is mounted on a first circuit board and the integrated component is mounted on a second circuit board and faces a third housing of the module housing, the third housing being adjacent to the second housing.
However, Peng teaches wherein an audio input component (audio components 230/240) is mounted on a first circuit board (comprised of flexible board parts 212 and 213) and an integrated component (comprised of image capturing component 220 and third audio component 250) is mounted on a second circuit board (hard board part 210).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the circuit board of Zhou in view of Wang and Kodama to be comprised of a first a second circuit board as taught in Peng. Doing so would have enhanced space utilization of the integrated module by allowing the integrated modules and audio components to be mounted on different surfaces of the housing (see column 5, lines 59-67 and column 6, lines 1-6)
While Zhou in view of Wang, Kodama, and Peng do not teach wherein the integrated component faces a third housing of the module housing, Malloy teaches an integrated module (Figure 1, video conference unit 14) wherein an audio component (Figure 1, microphones 32) faces a second housing (front portion 18), and an integrated module (cameras 46) facing a third housing (upper surface 22)
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the audio components and integrated module of Zhou in view of Wang, Kodama, and Peng to the argument taught in Malloy. Doing so would have provided a wider view range for the video camera by allowing the video camera to optionally rotate (see column 4, lines 6-10 in Malloy).
In the event the combination of references to claims 2 and 13 is invalidated, claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US Publication No. 2021/0075943) in view of Wang (US Publication No. 2021/0006697), Kodama (US Publication No. 2011/0232938), and Peng (US Patent No. 10694621).
Regarding claim 2, Zhou in view of Wang and Kodama teaches the integrated module of claim 1, wherein: the transmission hole (721 in Zhou) is located on a first housing (lower hosing 72 in Zhou) of the module housing (7 in Zhou); the audio input component (multiple microphones 23 of Zhou as taught in Wang) is mounted on a circuit board (circuit board 24) and faces a second housing (second end portion 74 in Zhou) of the module housing (7 in Zhou), the second housing (74 in Zhou) being adjacent to the first housing (72 in Zhou); and the integrated component (comprised of camera 22 and voice recognition device 28) is mounted on the circuit board (24 in Zhou) and faces the second housing (74 in Zhou) of the module housing (74).
Zhou in view of Wang and Kodama does not teach wherein the audio input component is mounted on a first circuit board and the integrated component is mounted on a second circuit board and faces a third housing of the module housing, the third housing being adjacent to the second housing.
However, Peng teaches (in Figure 2) wherein an audio input component (first audio components 230) is mounted on a first circuit board (flexible board part 213) and an integrated component (comprised of image capturing component 220 and third audio component 250) is mounted on a second circuit board (hard board part 210).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the circuit board of Zhou in view of Wang and Kodama to be comprised of a first a second circuit board as taught in Peng. Doing so would have enhanced space utilization of the integrated module by allowing the integrated modules and audio components to be mounted on different surfaces of the housing (see column 5, lines 59-67 and column 6, lines 1-6)
While Zhou in view of Wang, Kodama, and Peng does not teach wherein the audio component faces a second housing, the second housing adjacent to the first housing, and the integrated component faces a third housing, the third housing being adjacent to the second housing, one of ordinary skill in the art would have recognized that the integrated module of the claimed invention would perform the same operation as the integrated module of Zhou in view of Wang, Kodama, and Peng. Therefore, it would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have rearranged the audio component to face a second housing, the second housing adjacent to the first housing, and to have rearranged the integrated component to face a third housing, the third housing being adjacent to the second housing, since it has been held that rearranging parts of an invention involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950; MPEP § 2144.04(VI)(C)).
Regarding claim 13, Zhou in view of Wang and Kodama teaches the display equipment of claim 11, wherein: the transmission hole (721 in Zhou) is located on a first housing (lower hosing 72 in Zhou) of the module housing (7 in Zhou); the audio input component (multiple microphones 23 of Zhou as taught in Wang) is mounted on a circuit board (circuit board 24) and faces a second housing (second end portion 74 in Zhou) of the module housing (7 in Zhou), the second housing (74 in Zhou) being adjacent to the first housing (72 in Zhou); and the integrated component (comprised of camera 22 and voice recognition device 28) is mounted on the circuit board (24 in Zhou) and faces the second housing (74 in Zhou) of the module housing (74).
Zhou in view of Wang and Kodama does not teach wherein the audio input component is mounted on a first circuit board and the integrated component is mounted on a second circuit board and faces a third housing of the module housing, the third housing being adjacent to the second housing.
However, Peng teaches (in Figure 2) wherein an audio input component (first audio components 230) is mounted on a first circuit board (flexible board part 213) and an integrated component (comprised of image capturing component 220 and third audio component 250) is mounted on a second circuit board (hard board part 210).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the circuit board of Zhou in view of Wang and Kodama to be comprised of a first a second circuit board as taught in Peng. Doing so would have enhanced space utilization of the integrated module by allowing the integrated modules and audio components to be mounted on different surfaces of the housing (see column 5, lines 59-67 and column 6, lines 1-6)
While Zhou in view of Wang, Kodama, and Peng does not teach wherein the audio component faces a second housing, the second housing adjacent to the first housing, and the integrated component faces a third housing, the third housing being adjacent to the second housing, one of ordinary skill in the art would have recognized that the integrated module of the claimed invention would perform the same operation as the integrated module of Zhou in view of Wang, Kodama, and Peng. Therefore, it would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have rearranged the audio component to face a second housing, the second housing adjacent to the first housing, and to have rearranged the integrated component to face a third housing, the third housing being adjacent to the second housing, since it has been held that rearranging parts of an invention involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950; MPEP § 2144.04(VI)(C)).
Claims 3-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US Publication No. 2021/0075943) in view of Wang (US Publication No. 2021/0006697), Kodama (US Publication No. 2011/0232938), Peng (US Patent No. 10694621), Malloy (US Patent No. 5900907), Wortman (US Publication No. 2001/0053067), and Geiger (US Publication No. 2014/0263973).
Regarding claim 3, Zhou in view of Wang, Kodama, Peng, and Malloy teaches the integrated module of claim 2, wherein the first circuit board (comprised of flexible board parts 212/213 in Wang) is provided with at least one notch (Figure 2 in Wang, notched space between 212 and 213 in Wang), but does not teach wherein: the second housing is provided with an opening for outputting light; the first circuit board is provided with at least one notch facing the opening; and the multiple functional devices comprise a breathing light, a light guide device being between the breathing light and the notch.
However, Wortman teaches an integrated module (10) wherein: a second housing (12) is provided with an opening (16 and 18) for outputting light (Paragraph [0018], 16 and 18 being light holes); and the multiple functional devices (devices of 14 including 22, 24, 26 and 28) comprise a breathing light (22 and 24 being indicator lights).
 Geiger teaches (in Figure 3) a light guide device (48) being between various types of light diodes (32, 36, and 42). 
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the openings and breathing lights of Wortman to the second housing and second circuit board of Zhou as modified by Wang, Kodama, Peng, and Malloy, and combine of the light guides of Geiger around breathing lights of Zhou in view of Wang, Kodama, Peng, Malloy, and Wortman, such that the light guides would necessarily be located between the notches in the first circuit board and the breathing lights. Combining the openings and breathing lights would have allowed the module to communicate different statuses of the integrated module to the user, and combining the light guides would have prevented light leakage between the different breathing lights (Paragraph [0025] in Geiger). 
Regarding claim 4, Zhou in view of Wang, Kodama, Peng, Malloy, Wortman, and Geiger teaches the integrated module of claim 3, but does not explicitly teach wherein a length of the notch (notched space between 212/213 in Peng) on the first circuit board (212/213) is same as a length of a line of a plurality of breathing lights (24 and 26 in Wortman) on the second circuit board (14 in Wortman corresponding to 24 in Zhou).
However, regarding the limitation “a length of the notch on the first circuit board is same as a length of a line of a plurality of breathing lights on the second circuit board”, since the integrated module of claimed invention has similar structure and proportion to the integrated module of Zhou in view of Wang, Kodama, Peng, Malloy, Wortman, and Geiger, the stated limitation is held to be merely a selection of optimal working parameters established through routine experimentation, and thus obvious to a person of ordinary skill in the art. MPEP § 2144.05(II)(A); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). A person of ordinary skill in the art would have made the length of the notch the same as the length of the line of the plurality of breathing lights to optimize space within module housing. 
Regarding claim 5, Zhou in view of Wang, Kodama, Peng, Malloy, Wortman, and Geiger teaches the integrated module of claim 3, wherein: the second circuit board (24 in Zhou as modified by Peng) is parallel to the third housing (upper housing 71 in Zhou) and comprises a first outer surface (top of 24 as modified by Peng) facing the third housing (71 in Zhou), the first outer surface (top of 24 as modified by Peng) being provided with at least one mounting location (mounting location of lights 24 as modified by Wortman, where circuit board 14 in Wortman corresponds to 24 in Zhou as previously modified by Peng); and the breathing light (24 in Wortman) is located at the at least one mounting location (locations of lights 24 on 14 in Wortman, where 14 corresponds to 24 in Zhou as previously modified by Peng), a light-emitting surface of the breathing light (tips of 24 in Wortman) facing the second housing (74 in Zhou) and the breathing light (22 and 24) is located at the at least one mounting location (location on second circuit board as depicted in Figure 1 in Wortman), a light-emitting surface (tips of 22 and 24 facing 16 and 18 in Wortman) of the breathing light (22 and 24) facing the second housing (74 in Zhou corresponding to surface of 12 in Wortman accommodating 16 and 18)
Regarding claim 6, Zhou in view of Wang, Kodama, Peng, Malloy, Wortman, and Geiger teaches the integrated module of claim 5, wherein: the second circuit board (24 in Zhou as modified by Peng) further comprises a second outer surface (bottom surface of 24 in Zhou as modified by Peng) facing the first housing (lower housing 72 in Zhou), the second outer surface (bottom surface of 24) being opposite to the first outer surface (top surface of 24); and further teaches (in Wang) the multiple functional devices (comprised of functional modules on circuit board 11 in Wang) comprise a connector (connector 17 in Wang) located on the first outer surface (top surface of 11 in Wang corresponding to top surface of 24 in Zhou), the connector (17) being connected to the transmission line (FCC of Wang corresponding to 25 in Zhou) passing through the transmission hole (721 in Zhou), and configured to provide an electric connection for the second circuit board (11 in Wang corresponding to 24 in Zhou as modified by Peng).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the connector of Wang to the second circuit board of Zhou as previously modified by Wang, Kodama, Peng, Malloy, Wortman, and Geiger. Doing so would have provided a removable connection that would allow the circuit board to be easily replaced or upgraded (see Paragraph [0027] in Wang).
Although the connector (17 in Wang) is located on the first outer surface, instead of the second outer surface, one of ordinary skill in the art would have recognized that the integrated module of the claimed invention would perform the same operation as integrated module of Zhou in view of Wang, Kodama, Peng, Malloy, Wortman, and Geiger. Therefore, it would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have arranged the connector on the second side of the second circuit board as opposed to the first side of the second circuit board, since it has been held that rearranging parts of an invention involves only routine skill in the art. (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950; MPEP § 2144.04(VI)(C)).
Regarding claim 14, Zhou in view of Wang, Kodama, Peng, and Malloy teaches the display equipment of claim 13, wherein the first circuit board (comprised of flexible board parts 212/213 in Wang) is provided with at least one notch (Figure 2 in Wang, notched space between 212 and 213), but does not teach wherein: the second housing is provided with an opening for outputting light; the first circuit board is provided with at least one notch facing the opening; and the multiple functional devices comprise a breathing light, a light guide device being between the breathing light and the notch.
However, Wortman teaches an integrated module (10) wherein: a second housing (12) is provided with an opening (16 and 18) for outputting light (Paragraph [0018], 16 and 18 being light holes); and the multiple functional devices (devices on 14 including 22, 24, 26 and 28) comprise a breathing light (22 and 24 being indicator lights).
 Geiger teaches (in Figure 3) a light guide device (48) being between various types of light diodes (32, 36, and 42). 
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the openings and breathing lights of Wortman to the second housing and second circuit board of Zhou as modified by Wang, Kodama, Peng, and Malloy, and combine of the light guides of Geiger around breathing lights of Zhou in view of Wang, Kodama, Peng, Malloy, and Wortman, such that the light guides would necessarily be located between the notches in the first circuit board and the breathing lights. Combining the openings and breathing lights would have allowed the module to communicate different statuses of the integrated module to the user, and combining the light guides would have prevented light leakage between the different breathing lights (Paragraph [0025] in Geiger). 
Regarding claim 15, Zhou in view of Wang, Kodama, Peng, Malloy, Wortman, and Geiger teaches the display equipment of claim 14, but does not explicitly teach wherein a length of the notch (notched space between 212/213 in Peng) on the first circuit board (212/213) is same as a length of a line of a plurality of breathing lights (24 and 26 in Wortman) on the second circuit board (14 in Wortman corresponding to 24 in Zhou).
However, regarding the limitation “a length of the notch on the first circuit board is same as a length of a line of a plurality of breathing lights on the second circuit board”, since the integrated module of claimed invention has similar structure and proportion to the integrated module of Zhou in view of Wang, Kodama, Peng, Malloy, Wortman, and Geiger, the stated limitation is held to be merely a selection of optimal working parameters established through routine experimentation, and thus obvious to a person of ordinary skill in the art. MPEP § 2144.05(II)(A); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). A person of ordinary skill in the art would have made the length of the notch the same as the length of the line of the plurality of breathing lights to optimize space within module housing.
Regarding claim 16, Zhou in view of Wang, Kodama, Peng, Malloy, Wortman, and Geiger teaches the display equipment of claim 14, wherein: the second circuit board (24 in Zhou as modified by Peng) is parallel to the third housing (upper housing 71 in Zhou) and comprises a first outer surface (top of 24 as modified by Peng) facing the third housing (71 in Zhou), the first outer surface (top of 24 as modified by Peng) being provided with at least one mounting location (mounting location of lights 24 as modified by Wortman, where circuit board 14 in Wortman corresponds to 24 in Zhou as previously modified by Peng); and the breathing light (24 in Wortman) is located at the at least one mounting location (locations of lights 24 on 14 in Wortman, where 14 corresponds to 24 in Zhou as previously modified by Peng), a light-emitting surface of the breathing light (tips of 24 in Wortman) facing the second housing (74 in Zhou) and the breathing light (22 and 24) is located at the at least one mounting location (location on second circuit board as depicted in Figure 1 in Wortman), a light-emitting surface (tips of 22 and 24 facing 16 and 18 in Wortman) of the breathing light (22 and 24) facing the second housing (74 in Zhou corresponding to surface of 12 in Wortman accommodating 16 and 18).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US Publication No. 2021/0075943) in view of Wang (US Publication No. 2021/0006697), Kodama (US Publication No. 2011/0232938), Peng (US Patent No. 10694621), Malloy (US Patent No. 5900907), and Geiger (US Publication No. 2014/0263973).
Regarding claim 7, Zhou in view of Wang, Kodama, Peng, and Malloy integrated module of claim 2, and further teaches (in Wang) wherein the multiple functional devices (Figure 1, comprised of components in connection body 14) comprise an infrared collector (Paragraph [0022], first lens set 121 receiving infrared ray), a collecting surface (lenses 1211) of the infrared collector (121) facing the second housing (74 in Zhou), but does not teach wherein the second housing is made of material that allows infrared light to pass through.
However, Geiger teaches (in Figure 2) an integrated module (30) with a housing (50) made of a material (50 including transparent portions 52 and 56) that allows infrared light to pass through (see Paragraph [0027]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the infrared collector of Wang to the integrated module of Zhou as previously modified by Wang, Kodama, Peng, and Malloy, and to have modified the second housing of Zhou as previously modified by Wang, Kodama, Peng, and Malloy to be comprised of the IR transmissive material taught in Geiger. Combining the IR sensor would have permitted the integrated module to incorporated a facial recognition feature (see Paragraph [0003] in Wang). Modifying the second housing to include the IR transmissive material would have allowed the IR sensor to effectively collect the infrared light, without the light simply being reflected off/away from the surface of the second housing (see Paragraphs [0009] and [0027] in Geiger). 
Regarding claim 17, Zhou in view of Wang, Kodama, Peng, and Malloy teaches the display equipment of claim 13, and further teaches (in Wang) wherein the multiple functional devices (Figure 1, comprised of components in connection body 14) comprise an infrared collector (Paragraph [0022], first lens set 121 receiving infrared ray), a collecting surface (lenses 1211) of the infrared collector (121) facing the second housing (74 in Zhou), but does not teach wherein the second housing is made of material that allows infrared light to pass through.
However, Geiger teaches (in Figure 2) an integrated module (30) with a housing (50) made of a material (50 including transparent portions 52 and 56) that allows infrared light to pass through (see Paragraph [0027]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the infrared collector of Wang to the integrated module of Zhou as previously modified by Wang, Kodama, Peng, and Malloy, and to have modified the second housing of Zhou as previously modified by Wang, Kodama, Peng, and Malloy to be comprised of the IR transmissive material taught in Geiger. Combining the IR sensor would have permitted the integrated module to incorporated a facial recognition feature (see Paragraph [0003] in Wang). Modifying the second housing to include the IR transmissive material would have allowed the IR sensor to effectively collect the infrared light, without the light simply being reflected off/away from the surface of the second housing (see Paragraphs [0009] and [0027] in Geiger). 
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US Publication No. 2021/0075943) in view of Wang (US Publication No. 2021/0006697), Kodama (US Publication No. 2011/0232938), Peng (US Patent No. 10694621), Malloy (US Patent No. 5900907), Hinze (US Patent No. 5703754), and Lee (US Publication No. 2013/0169734).
Regarding claim 8, Zhou in view of Wang, Kodama, Peng, and Malloy teaches the display equipment of claim 2, wherein the integrated module (2 in Zhou) comprises a plurality of sound holes (Figure 6 in Zhou, microphone holes 26), but does not explicitly teach wherein: the first circuit board is adhered to the second housing; and the plurality of pickups are aligned with the plurality of sound holes. 
However, Hinze teaches (in Figures 1 and 3) where a circuit board (circuit board 16) is adhered to a housing (10) with an adhesive (adhesive sealant 56).
Lee teaches (in Figures 5) an integrated module (240) having an audio component (comprised of microphone modules 142) comprising a plurality of pickups (Figure 5, faces of 142), and a second housing (Figure 5, 143) comprising a plurality of sound holes (plurality of holes on face of 143), wherein the plurality of pickups (faces of microphones 142) are aligned with a plurality of sound holes (plurality of holes on face of 143, see Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined adhesive of Hinze between the first circuit board and second housing of Zhou in view of Wang, Kodama, Peng, and Malloy, and to have modified the second housing of Zhou in view of Wang, Kodama, Peng, and Malloy such that the plurality of sound holes were aligned with the plurality of pickups as taught in Lee. Combining the adhesive would have provided an insulating means for which to mount the first circuit board within the housing (Column 3, lines 36-43 in Hinze) so as to prevent the first circuit board from rattling or moving during operation, and modifying the second housing would have provided a sound transmission path between the microphones of integrated module and user to ensure said transmission was clear and not muffled.
Regarding claim 18, Zhou in view of Wang, Kodama, Peng, and Malloy teaches the display equipment of claim 13, wherein the integrated module (2 in Zhou) comprises a plurality of sound holes (Figure 6 in Zhou, microphone holes 26), but does not explicitly teach wherein: the first circuit board is adhered to the second housing; and the plurality of pickups are aligned with the plurality of sound holes. 
However, Hinze teaches (in Figures 1 and 3) where a circuit board (circuit board 16) is adhered to a housing (10) with an adhesive (adhesive sealant 56).
Lee teaches (in Figures 5) an integrated module (240) having an audio component (comprised of microphone modules 142) comprising a plurality of pickups (Figure 5, faces of 142), and a second housing (Figure 5, 143) comprising a plurality of sound holes (plurality of holes on face of 143), wherein the plurality of pickups (faces of microphones 142) are aligned with a plurality of sound holes (plurality of holes on face of 143, see Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined adhesive of Hinze between the first circuit board and second housing of Zhou in view of Wang, Kodama, Peng, and Malloy, and to have modified the second housing of Zhou in view of Wang, Kodama, Peng, and Malloy such that the plurality of sound holes were aligned with the plurality of pickups as taught in Lee. Combining the adhesive would have provided an insulating means for which to mount the first circuit board within the housing (Column 3, lines 36-43 in Hinze) so as to prevent the first circuit board from rattling or moving during operation, and modifying the second housing would have provided a sound transmission path between the microphones of integrated module and user to ensure said transmission was clear and not muffled.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US Publication No. 2021/0075943) in view of Wang (US Publication No. 2021/0006697), Kodama (US Publication No. 2011/0232938), Peng (US Patent No. 10694621), Malloy (US Patent No. 5900907), Hinze (US Patent No. 5703754), Lee (US Publication No. 2013/0169734), and Trudnak (US Publication No. 2021/0272424).
Regarding claim 9, Zhou in view of Wang, Kodama, Peng, Malloy, and Lee teaches the integrated module of claim 8, wherein: the first circuit board (212/213 in Peng) comprises a side surface (connecting edge between 212/213 and 211 in Peng, where 211 in Peng corresponds to 24 in Zhou), the side surface (connecting edge of 212/213 in Zhou as modified by Peng) being perpendicular to a surface (front surface of 212/213) adhesively connected (through Hinze) to the second housing (74 in Zhou), and facing the first housing (connecting edge of 212/213 in Zhou as modified by Peng facing 72 in Zhou), but does not teach wherein a light-shielding plate is provided on an inner side of the first housing, the light-shielding plate covering the side surface of the first circuit board, and an area of the light-shielding plate being no less than an area of the side surface.
Trudnak teaches (in Paragraph [0030]) a light shielding plate (420, where Paragraph [0030] teaches a similar light shield can be placed around the circuit board) is provided in an inner side of a first housing (14), the light-shielding plate (420) covering the side surface (edges of 350) of the first circuit board (350 in Trudnak corresponding to 212/213 in Zhou as modifed by Peng), and an area of the light-shielding plate (420) being no less than an area of the side surface (edge of 350). 
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the light shield of Trudnak to the first housing of Zhou in view of Wang, Kodama, Peng, Malloy, and Lee. Doing so would have segmented the module so as to not allow light to travel throughout the device, but rather be directed outside the device to be viewed by the user (Paragraph [0030] in Trudnak).
Regarding claim 19, Zhou in view of Wang, Kodama, Peng, Malloy, and Lee teaches the display equipment of claim 18, wherein: the first circuit board (212/213 in Peng) comprises a side surface (connecting edge between 212/213 and 211 in Peng, where 211 in Peng corresponds to 24 in Zhou), the side surface (connecting edge of 212/213 in Zhou as modified by Peng) being perpendicular to a surface (front surface of 212/213) adhesively connected (through Hinze) to the second housing (74 in Zhou), and facing the first housing (connecting edge of 212/213 in Zhou as modified by Peng facing 72 in Zhou), but does not teach wherein a light-shielding plate is provided on an inner side of the first housing, the light-shielding plate covering the side surface of the first circuit board, and an area of the light-shielding plate being no less than an area of the side surface.
Trudnak teaches (in Paragraph [0030]) a light shielding plate (420, where Paragraph [0030] teaches a similar light shield can be placed around the circuit board) is provided in an inner side of a first housing (14), the light-shielding plate (420) covering the side surface (edges of 350) of the first circuit board (350 in Trudnak corresponding to 212/213 in Zhou as modifed by Peng), and an area of the light-shielding plate (420) being no less than an area of the side surface (edge of 350). 
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the light shield of Trudnak to the first housing of Zhou in view of Wang, Kodama, Peng, Malloy, and Lee. Doing so would have segmented the module so as to not allow light to travel throughout the device, but rather be directed outside the device to be viewed by the user (Paragraph [0030] in Trudnak).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US Publication No. 2021/0075943) in view of Wang (US Publication No. 2021/0006697), Kodama (US Publication No. 2011/0232938), Peng (US Patent No. 10694621), Malloy (US Patent No. 5900907), and Wortman (US Publication No. 2001/0053067).
Regarding claim 10, Zhou in view of Wang, Kodama, Peng, and Malloy teaches the integrated module of claim 2, but does not teach wherein the multiple functional devices comprise a button located on the second circuit board, a control surface of the button facing the third housing.
However, Wortman discloses an integrated module (circuit board assembly 10) wherein the multiple functional devices (Paragraph [0019], devices 22, 24, 26, and 28) comprise a button (26) located on a circuit board (14), a control surface (front surface of 26, see Figure 1) of the button (26) facing a third housing (side of housing 12 with 20 corresponding to upper housing 71 of Zhou). 
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the button of Wortman to the second circuit board of Zhou in view of Wang, Kodama, Peng, and Malloy. Doing so would have provided the user with an input control to operate the functional components of the integrated module.
Regarding claim 20, Zhou in view of Wang, Kodama, Peng, and Malloy teaches the display equipment of claim 13, but does not teach wherein the multiple functional devices comprise a button located on the second circuit board, a control surface of the button facing the third housing.
However, Wortman discloses an integrated module (circuit board assembly 10) wherein the multiple functional devices (Paragraph [0019], devices 22, 24, 26, and 28) comprise a button (26) located on a circuit board (14), a control surface (front surface of 26, see Figure 1) of the button (26) facing a third housing (side of housing 12 with 20 corresponding to upper housing 71 of Zhou). 
It would have been obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the button of Wortman to the second circuit board of Zhou in view of Wang, Kodama, Peng, and Malloy. Doing so would have provided the user with an input control to operate the functional components of the integrated module.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Root (US Patent No. 7593031) and Franke (US Publication No. 2021/0200266) also disclose similar integrated modules to the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571) 270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        

/ADRIAN S WILSON/Primary Examiner, Art Unit 2841